Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to PTAB decision filed on 10/06/2021. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, in view of prosecution and BPAI decision, claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With SPE. Umar Cheema’s approval, authorization for this examiner’s amendment was given in a telephone interview with Thomas Kelton (Reg. No. 54,214) on 11/01/2021.

The application has been amended as follows:
1. 	(Currently Amended) A method comprising:
	with a Virtual Network Function (VNF) component associated with a VNF in a cloud computing environment, communicating with an access network over a first physical network connected to a first physical network interface of a physical machine executing the VNF component, the physical machine being in a datacenter; and
with the VNF component, communicating with a core network over a second physical network connected to a second physical network interface of the physical machine, the second physical network being isolated from the first physical network such that access network traffic and core network traffic traverse different physical network cables in the datacenter.
2.	(Original) The method of claim 1, wherein the first and second physical networks are established via an SDN controller.
3.	(Original) The method of claim 1, wherein the VNF component runs directly on the physical machine.
4.	(Original) The method of claim 3, wherein the VNF component is associated with bearer traffic.

.	(Original) The method of claim 3, wherein the VNF component is provisioned using Metal as a Service (MaaS).
6.	(Currently Amended) The method of claim 1, wherein:
the VNF component runs on a virtual machine running on the 
the virtual machine comprises a first virtual network interface mapped to the first physical network interface and a second virtual network interface mapped to the second physical network interface; and
the VNF component is configured to communicate with the access network through the first virtual network interface and communicate with the core network through the second virtual network interface.
7.	(Original) The method of claim 6, further comprising, with a VNF manager that manages the VNF, instructing a Software-Defined Networking (SDN) controller to map the first virtual network interface to the first physical network interface and map the second virtual network interface to the second physical network interface.
8.	(Currently Amended) The method of claim 1, wherein the VNF component runs on a virtual machine running on the 
9.	(Currently Amended) The method of claim 1, wherein the the datacenter, each of the physical machines comprising:
a first network interface connected to the first physical network; and 
a second network interface connected to the second physical network.
10.	(Original) The method of claim 9, wherein:
physical machines of the plurality of physical machines that run signaling VNF components are connected to the first physical network and the second physical network using a first set of network components; and
physical machines of the plurality of physical machines that run bearer VNF components are connected to the first physical network and the second physical network using a second set of network components having a higher throughput than the first set of network components.
11.	(Currently Amended) A system comprising:
	a first physical network interface;
	a second physical network interface;
a processor; and
a memory comprising machine readable instructions that when executed by the processor, cause the system to:
	run a Virtual Network Function (VNF) component of a VNF in a cloud computing environment;
	on behalf of the VNF component, communicate with an access network over a first network connected to the first physical network interface; and

12.	(Original) The system of claim 11, wherein data traffic between the VNF component and the core network traverses different physical cables than data traffic between the VNF component and the access network.
13.	(Original) The system of claim 11, wherein the VNF component is configured to run on a virtual machine.
14.	(Original) The system of claim 13, wherein the VNF component is associated with signaling traffic.
15.	(Original) The system of claim 11, wherein the processor is configured to directly run the VNF component.
16.	(Original) The system of claim 11, wherein the VNF component is associated with bearer traffic.
17.	(Original) The system of claim 11, wherein the VNF comprises one of: a Session Border Controller (SBC), an Internet Protocol (IP) Multimedia Subsystem (IMS) core, and a telephony application server.
18.	(Currently Amended) A system comprising:
	a plurality of physical computing systems, each of the physical computing systems comprising a processor, a memory, and at least two physical network interfaces;
	a first network connected to a first one of the physical network interfaces for each of the physical computing systems, the first network being connected to an access network; and
	a second network connected to a second one of the physical network interfaces for each of the physical computing systems, the second network being connected to a core network, the second network being isolated from the first network such that traffic for the access network and traffic for the core network traverse different physical cables;
	wherein each of the physical computing systems is configured to run at least one Virtual Network Function (VNF) component of a VNF in a cloud computing environment.
19.	(Original) The system of claim 18, wherein the first network and the second network comprise packet switched Ethernet networks.
20.	(Currently Amended) The system of claim 18, wherein at least one of the plurality of physical computing systems is configured to provide [[a]] the cloud computing environment to run VNF components of the VNF and at least one of the plurality of physical computing systems is configured to directly run VNF components of the VNF.

Reasons for Allowance
The flowing is an examiner’s current statement of reasons for allowance:
 Claims 1, 11 or 18 are allowable.  
Closest prior arts Bruun (U. S. Pub. No. 2017/0230257A1), JIN et al. (hereinafter referred to Jin) (U. S. Pub. No. 2016/0330077A1), and Nikaein et al. (hereinafter referred to Nikaein) ( Navid Nikaein, Eryk Schiller, Romain Favraud, Kostas Katsalis, Donatos Stavropoulos, Islam Alyafawi, Zhaongliang Zhao, Torsten Brau, and Thanasis Korakis, “Network Store: Exploring Slicing inFuture 5G Networks”) fail to anticipate or render obvious the elements and limitations, such as, a virtual network function (VNF) component associated with a VNF in a computing environment communicating with an access network over a first physical network connected to a first physical network interface of a physical machine, being in a datacenter, executing the VNF component; the VNF component, communicating with a core network over a second physical network connected to a second physical network interface of the physical machine, the second physical network being isolated from the first physical network such that access network traffic and core network traffic traverse different physical network cables in the datacenter, etc.
Bruun, Jin or Nikaein simply teaches an apparatus and method for provisioning a service, user-specific virtual networks created within one or more physical wireless networks, or network store serving as a digital distribution platform of programmable virtual network functions that enable 5G application.
Jin describes creating user-specific virtual network within physical wireless networks. Jin also discloses separating the control plane, which makes decision about where traffic is sent from the underlying system, from the data forwarding place, which forwards traffic to the selected destination. However, the cited portions of Jin do not teach or suggest isolating access network traffic from core network traffic such that they traverse different physical network cables.
Further by continually thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Chen et al. (U. S. Pub. No. 2016/0352578A1) teaches system and method for adaptive paths locator for virtual network function links. XIA et al. (U. S. Pub. No. 2016/0261495A1) teaches method and system for routing a network function chain. Allan (U. S. Pub.  No. 2016/0156718A1) teaches edge network function selection for network function virtualization infrastructure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on October 21, 2016. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345.  The examiner can normally be reached on Monday-Thursday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2454
11/07/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454